FILED
                           NOT FOR PUBLICATION                              MAR 04 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30170

             Plaintiff - Appellee,               D.C. No. 1:07-CR-00143-RFC-1

  v.
                                                 MEMORANDUM *
STEVEN BITNER,

             Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                            Submitted March 2, 2010 **
                                Portland, Oregon

Before: PAEZ, TALLMAN, and M. SMITH, Circuit Judges.

       Defendant-Appellant Steven Bitner appeals the denial of his Motion for

Change of Venue filed under Federal Rule of Criminal Procedure 21(b) (“Rule 21

motion”). Bitner was indicted in the District of Montana and charged with


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
advertisement of child pornography and distribution of child pornography. Bitner,

a resident of Oregon, filed the Rule 21 motion requesting the matter be transferred

to the District of Oregon. After the district court denied that motion, he entered

into a conditional plea agreement which allowed him to appeal the denial of the

motion. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      The district court did not abuse its discretion in denying Bitner’s Rule 21

motion. It properly identified and applied the factors listed in Platt v. Minnesota

Mining & Manufacturing Co., 376 U.S. 240, 243–44 (1964), to determine whether

Bitner’s case should have been transferred. It is not our function to reweigh the

factors once we are satisfied that the district court applied the appropriate criteria.

Id. at 244–45.

      AFFIRMED.




                                            2